DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the limitation “adapted for allowing movement…of the hinge arrangement” (Lns 19-21) is not understood.  It is not clear how the hinge arrangement can be in a fixed position during movement.
Claim 1 recites the limitation "the brackets" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the brackets" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the brackets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, the limitation “non-rotationally symmetrical part” is not understood.  It would appear that any object can meet this limitation by establishing any arbitrary axis of rotation around which the object would be asymmetrical.
In Claim 9, the limitation “a different extension direction” is not understood because both slots appear to extend in all three cartesian dimensions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoechel, U.S. Patent Application Publication 2017/0152690.
Knoechel teaches a hinge device comprising a first member 91) which comprises two spaced brackets (13), a second member 92) which is arranged between the brackets and a hinge arrangement defining a hinge axis, the first member comprises a first elongated guide slot (see below), each one of the spaced brackets comprises the first elongated guide slot (the brackets are held within and define a the guide slot) and the hinge further comprises contact surfaces (5, 6), [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “adapted to connected…the hinge arrangement”, “for receiving the…the hinge arrangement”, “for receiving opposite…the hinge arrangement”, “adapted for allowing...the hinge arrangement”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Knoechel, is interpreted 

    PNG
    media_image1.png
    494
    437
    media_image1.png
    Greyscale

Regarding Claims 2-3, see figs. 1A-D which teach the claimed functions and note that the limitations do not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Knoechel, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 4, see element 19 which teaches an opening in the first member.
**Examiner's Note: Examiner notes that the above claim contains the claim language “for receipt of…elongated guide slot”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The 
Regarding Claim 5, insofar as the claim is understood, element 5 appears to meet the limitation of a non-rotationally symmetrical part forming a contact surface and the spaced brackets comprise support surface 6 by delimiting the support surface 6 within the elongated guide slot.
Regarding Claims 7-8¸ see guide structure (4, 12).
**Examiner’s Note: Examiner notes that the above claim contains the claim language “for guiding the…the hinge arrangement“, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “adapted for guiding…the hinge arrangement”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Knoechel, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 9, insofar as the claim is understood, see guide structure (4, 12) which comprises a second elongated guide slot (4) and a pin (12).
Regarding Claim 10, see figs. 1B and 1C which shows slot 4 within spaced bracket 13.
Regarding Claim 11, Examiner notes that the claim contains the claim language “adapted to be…a swingable panel”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Knoechel, is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoechel as applied to claim 1 above, and further in view of Boyer, U.S. Patent 6,976,290.
All the aspects of the instant invention are disclosed above but for the hinge arrangement comprising at least one tensioner and the hinge device arranged for movement of a swingable panel relative to ta car.
Boyer teaches a hinge arrangement with a tensioner 34 on a hinge which attached a swingable panel to a vehicle (see Abstract and Background of Invention).
At the time of the invention it would have been obvious to one ordinary skill in the art to provide Knoechel with a tensioner and used in a context which attaches a swingable panel to a vehicle because the hinge movement of Knoechel would allow the panel to swing away form the car body to reduce the likelihood of interference and the tensioner would aid in opening or closing as desired.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677